Citation Nr: 1018473	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for back disability.

3.  Entitlement to an initial disability rating in excess of 
20 percent for muscle atrophy and callosities of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1986.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In March 2010 the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The issue of entitlement to an initial rating in excess of 20 
percent for muscle atrophy and callosities of the left foot 
is addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The Veteran's left hip disability is etiologically 
related to the Veteran's active service.

2.  The Veteran's back disability is etiologically related to 
the Veteran's active service. 


CONCLUSIONS OF LAW

1.  A left hip disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  A back disability was incurred in active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

.As a preliminary matter, the Board notes that the Veteran 
has been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran contends that his left hip and back disabilities 
are related to his active service.  Specifically, he asserts 
that he was involved in an accident during service where he 
was blasted out of the cockpit of an F-14 and onto the flight 
deck.

Available service treatment records are negative for evidence 
of a left hip or back disorder.  However, a May 1984 
treatment record indicates that the Veteran fell off a plane 
and was treated for soft tissue injuries of the left foot.  
Records dated in November and December 1985 reflect treatment 
for a right knee disorder.

Post-service treatment records reflect treatment for back and 
left hip disorders.  The report of a  September 2007 initial 
consultation with E.M., M.D., notes that the Veteran gave a 
history of being blasted from an airplane cockpit and landing 
on his legs, severely injuring his right knee and also 
injuring multiple other injuries.  The Veteran reportedly 
denied any history of post-service trauma.  After examination 
and review of x-rays, Dr. E.M. provided a diagnosis of post 
traumatic osteoarthritis of the hips and opined that the 
impact injuries of the spine and hips were produced by being 
ejected from the cockpit to the jet, and striking the steel 
deck directly with his legs.   

An October 2007 letter from J.F.K., M.D., notes that the 
Veteran had premature degenerative changes in both his hips, 
particularly on the left side.  The physician stated that she 
suspected that the premature arthritis may have been related 
to a traumatic incident during his military service as he was 
overall generally healthy.  Review of x-rays of the left hip 
showed hypertrophic changes consistent with degenerative 
arthritis.  

The Veteran was afforded a VA examination of the spine in 
July 2008.  The Veteran reported that in 1984 while working 
on an aircraft carrier, the exhaust from a jet sent him 
airborne, and he landed traumatically on the ground.  He 
complained of left hip and low back pain.  X-rays of the left 
hip showed mild degenerative osteophyte formation and X-rays 
of the lumbar spine revealed mild degenerative changes, 
minimal scoliosis, and small Schmorl's nodes in the lower 
thoracic spine.  After physical examination the examiner 
diagnosed lumbar sacroiliac dysfunction, left hip 
sprain/strain, and left hip degenerative joint disease.

In an October 2008 addendum to the July 2008 VA examination, 
the VA examiner opined that the Veteran's current left hip 
and lower back disorders were not caused by his service, 
because the Veteran only injured his heels when he jumped off 
the plane, and there was no evidence of any fracture or 
complaint of lower back or hip pain at the time of the 
incident.

An October 2009 MRI of the lumbar spine revealed a minimal 
right neural foaminal herniated disc at L4-L5, and minimal 
central disc hernaition of the fusion site with associated 
annular tear at L5-S1, and no significant central canal 
stenosis or neural foraminal stenosis.  There was mild 
decrease height of the intervertebral disc space at L5-S1.  
An MRI of the thoracic spine showed an intraosseous herniated 
disc probably associated with an old injury at the T7-T8 
level.

A December 2009 letter from Dr. E.M., notes that the 
physician had previously evaluated the Veteran in September 
2007 and had opined that the Veteran's current spinal and hip 
post traumatic osteoarthritis and contractures were related 
to his injuries sustained during his military service.  Dr. 
E.M. reviewed the Veteran's June 2008 VA examination report 
and October 2008 addendum and specifically stated that she 
disagreed with the examiner's opinion stating that the 
opinion did not consider evidence including multiple 
radiological studies.  After review of the Veteran's medical 
records, including his service treatment records and physical 
examination, Dr. E.M. again opined that the Veteran's current 
hip and spine disorders were related to his injuries 
sustained during active service.  Specifically, he stated 
that the Veteran denied any other injuries except for a 
recent September 2009 motor vehicle accident, and that the 
lesions found on his MRI could not have occurred between the 
time of the recent injury and the diagnosis.  Further, Dr. 
E.M., stated that the Veteran was only 43 years old and was 
found to have post-traumatic changes to the mid thoracic and 
lower lumbar areas consistent with intraosseous disc 
herniations which coincided with the Veteran's complaints of 
myofascial contractures and stiffness.  There was also X-ray 
evidence of osteoarthritic changes of the hips.  Finally, 
there were no intercurrent medical disorders and the Veteran 
had not held any dangerous, vigorous or traumatic occupations 
since his discharge from service.  

A December 2009 letter from K.H.R., D.O., notes that a lumbar 
study performed in October 2009 revealed Schmorl's nodes ad 
L1-2, L2-3, and L3-4 with the conus at L1.  The doctor noted 
it was possible that the injury that was sustained during 
military service would explain the apparent weakness of the 
vertebral endplates, resulting in the Schmorl's nodes.

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge in March 2010.  During his hearing, the 
Veteran testified that during service he was forcefully 
thrown from a cock pit of a jet he was working on to the 
steel deck.  He stated that when he was discharged from 
service, he was having problems with his knees, feet, back 
and hips.  

The Board notes that for a Veteran to prevail in a claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  While the evidence does not overwhelmingly 
support the grant of service connection for the claimed 
disabilities, it cannot be stated that the preponderance of 
the evidence is against the claims.

The Board notes that the June 2008 VA examiner stated that 
the Veteran's hip and back disabilities were not related to 
the May 1984 in-service incident.  While the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).

In the instant case, the Veteran submitted multiple opinions 
from his private physicians relating his left hip and low 
back disabilities to his in-service injury.  Specifically, 
after a review of the Veteran's medical records and 
examination, Dr. E.M. disagreed with the VA examiner.  
Instead, Dr. E.M. opined that given the Veteran's age, the 
evident post-traumatic changes at the mid thoracic and lower 
lumbar areas consistent with intraosseous disc herniations, 
and the osteoarthritic changes of the hips, the impact 
injuries of the spine and left hip were produced by being 
ejected from the cockpit of the jet, and striking the steel 
deck directly with his legs.  This opinion is supported by 
the opinion of Dr. J.F.K., who stated that she suspected that 
the premature arthritis of the left hip may have been related 
to a traumatic incident during his military service.  
Additionally, K.H.R., D.O., indicated that it was possible 
that the injury that was sustained during military service 
would explain the apparent weakness of the vertebral 
endplates, resulting in the Schmorl's nodes.

Thus, as there is an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's 
claims, service connection is in order for the Veteran's left 
hip and back disabilities.


ORDER

Service connection for a left hip disability is granted.

Service connection for a back disability is granted.


REMAND

The record reflects that the most recent VA examination to 
determine the degree of severity of the Veteran's left foot 
disability was performed in June 2008.  At his March 2010 
hearing, the Veteran testified that he had severe problems 
with his left foot and that a treating physician had 
recommended surgery.  In light of VA's duty to conduct a 
thorough and contemporaneous medical examination, the Board 
finds that a new VA examination is necessary in order to 
decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Additionally at his hearing, the Veteran testified that he 
received treatment for his left foot disability through the 
East Orange and Lyons VA Medical Centers at least every six 
months.  Additionally, he reported treatment at the Mayo 
Clinic, including a recent MRI of the left foot.  The 
Veteran's more recent treatment records should be obtained 
since they might contain information concerning his current 
level of disability.  38 C.F.R. § 3.159(c)(2).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain 
pertinent treatment records from the 
East Orange and Lyons VA Medical 
Centers for the period from November 
2007 to the present, as well as any 
other pertinent records, to include any 
records pertaining to treatment or 
evaluation of the Veteran's left foot 
at the Mayo Clinic during the period of 
this claim.  

2.	Then, the Veteran should be scheduled 
for a VA podiatry examination to 
ascertain the severity and 
manifestations of his service-connected 
muscle atrophy and callosities of the 
left foot.  The claims files must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.  The RO or the AMC 
should ensure that all information 
required for rating purposes is 
provided by the examiner.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial rating in excess of 20 percent 
for muscle atrophy and callosities of 
the left foot.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


